Title: From George Washington to the New York Convention, 17 July 1776
From: Washington, George
To: New York Convention



Gentlemen.
Head-Quarters N. York. July 17h 1776

Your letter of the 15th Inst: covering the resolution of the same date was duly Received, which I beg leave to say was Noble and does Honour to your respectable Body, it likewise adds further proof of your Determination to afford me all possible Assistance in dischargeing the Important Duties of my Office, It is Impossible to say what may be Necessary—but shall Conduct as the exigences of the case may require, And doubt not your chearfull Aid & assistance whenever call’d for, It has been out of

my power to procure more Whale Boats than are absolutely necessary for the Night Guards, doubt not you will be able to procure the number you want from the Western shore of the Sound, which may be easily transported by Land or by the way of Kings Bridge to the North River. I have the Honor to be Gent. wt. Respect & Esteem—Yrs &c.

G.W.

